     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 1 of 11



 1   Renee D. Smith (pro hac vice)
     renee.smith@kirkland.com
 2   KIRKLAND & ELLIS LLP
     300 N. LaSalle Street
 3   Chicago, Illinois 60654
     Telephone:     (312) 862-2310
 4
     Peter A. Farrell, P.C. (pro hac vice)
 5   peter.farrell@kirkland.com
     KIRKLAND & ELLIS LLP
 6   1301 Pennsylvania Ave., N.W.
     Washington, DC 20004
 7   Telephone: (202) 389-5000
 8   Gregory P. Stone (SBN 78329)
     gregory.stone@mto.com
 9   Bethany W. Kristovich (SBN 241891)
     bethany.kristovich@mto.com
10   MUNGER, TOLLES & OLSON LLP
     350 South Grand Ave., 50th Floor
11   Los Angeles, CA 90071
     Telephone:     (213) 683-9100
12
     Attorneys for Defendant Juul Labs, Inc.
13
     [Additional Submitting Counsel on Signature Page]
14

15                                UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17
                                      SAN FRANCISCO DIVISION
18

19
      IN RE: JUUL LABS, INC., MARKETING,                 Case No. 19-md-02913-WHO
20    SALES PRACTICES, AND PRODUCTS
      LIABILITY LITIGATION                               DEFENDANTS’ BRIEF REGARDING
21                                                       CLAIMS OF NAMED PLAINTIFFS IN
                                                         CLASS ACTION CASES
22
      This Document Relates to:
23
      ALL ACTIONS
24

25

26

27

28



                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 2 of 11



 1            Plaintiffs ask for a blanket ruling that including not yet identified named plaintiffs as class
 2   representatives on an amended consolidated class action complaint that has not yet been filed will
 3   not “waive” or “imperil” any pending or future personal injury claims that may be brought under
 4   unspecified state laws by some or all of those same plaintiffs. The Court should deny this request.
 5            First, a premature ruling on the legal effects of prospective pleadings would be a prohibited
 6   advisory opinion—particularly given the unsettled state of the pleadings. See Thomas v. Anchorage
 7   Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000); Tokio Marine Specialty Ins. Co. v.
 8   Thompson Brooks, Inc., 252 F. Supp. 3d 753, 764 (N.D. Cal. 2017) (Orrick, J.).
 9            Second, if the Court offers an opinion on the merits, it should hold that maintaining separate
10   named party class claims and personal injury claims is impermissible claim splitting of “two
11   separate actions involving the same subject matter at the same time in the same court and against
12   the same defendant[s].” Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007).1
13                                              BACKGROUND
14            The Pleadings Are Not Settled. The First Amended Consolidated Class Complaint
15   (“FAC”) includes 108 named plaintiffs who purport to bring claims on behalf of a nationwide
16   federal RICO class and/or one of 49 state subclasses. ECF 679. Approximately 82 of the class
17   representatives have pending personal injury Short Form Complaints (“SFCs”). The SFCs provide
18   bare bones information regarding the scope of and facts underlying these personal injury claims,
19   and do not identify the substantive state law under which Plaintiffs purport to bring their claims.2
20            On October 23, 2020, the Court entered an order dismissing RICO and certain other claims
21   with leave to amend. ECF 1084. Plaintiffs will file a second amended complaint (“SAC”) by
22   November 12, 2020. Id.; ECF 1115 at 1. Plaintiffs have not shared the forthcoming SAC with
23   Defendants or disclosed which named plaintiffs will be included on the SAC—let alone identified
24   which of those named plaintiffs have filed or may file personal injury claims.
25
     1
26       Quotation omitted; overruled on other grounds, Taylor v. Sturgell, 553 U.S. 880 (2008).
     2
27     Plaintiffs rejected Defendants’ concern that the “SFC does not identify the particular state law or
     laws under which each plaintiff purports to bring claims,” observing that, as masters of their
28   complaint, Defendants had no “say in the verbiage” of Plaintiffs’ SFCs. ECF 397 at 7, 9.


                    DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                              CASE NO. 19-MD-02913-WHO
                                                        -1-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 3 of 11



 1          There Is No Pending Claim-Splitting Motion Before The Court. Defendants3 anticipate
 2   submitting proposed motion-to-dismiss briefing schedules following the SAC filing. Plaintiffs’
 3   motion for class certification on the California (and any other bellwether state) subclass is due on
 4   March 17, 2021 and is set for hearing on August 13, 2021. ECF No. 938 at 3, 4. The deadlines to
 5   answer or otherwise respond to any personal injury SFCs are stayed until further Court order. CMO
 6   No. 7, ECF 405 at 3, ¶ 10. In other words, there are no motions before this Court seeking dismissal
 7   of, summary judgment on, or denial of class certification of the forthcoming SAC or pending or
 8   future personal injury claims based on improper claims splitting (or anything else).
 9          Plaintiffs’ Request Is Premature And Unsupported. Despite the unsettled state of the
10   class and personal injury pleadings, Plaintiffs asked Defendants to forfeit their right to “argue that
11   solely by virtue of serving as a named class representative in the consolidated class action complaint
12   in the MDL, an individual has waived any right she or he might have to pursue individual personal
13   injury claims for personal injury through separate Short Form Complaints.” ECF 1115 at 1, 2.
14   While the scope of the requested relief is not clear, Plaintiffs’ request appears to stem from “claims
15   splitting” concerns.4 10/30/2020 Hr’g Tr. at 41.5 Defendants in good-faith considered Plaintiffs’
16   request, but ultimately could not in the abstract advise Plaintiffs on the legal impact that a
17   prospective amended class complaint may have on unspecified pending or future personal injury
18   claims6—particularly where Plaintiffs’ declined to provide authority in support of their position.
19
     3
20     The E-Liquid, Distributor, and Retailer Defendants are not named in the FAC, but join the brief
     to the extent it involves personal injury Plaintiffs who filed (or may file) claims against them.
21
     4
       On October 30, 2020, Plaintiffs filed a motion for expedited briefing, which the Court granted.
22   ECF 1115, 1116. Defendants do not believe simultaneous briefing on this issue is appropriate or
     necessary and reserve all rights to seek leave to respond to any arguments raised in Plaintiffs’ brief.
23
     5
       This brief addresses the claims splitting issue raised by Plaintiffs. Defendants reserve rights to
24   seek leave to address non-claim-splitting issues or arguments Plaintiffs may raise in their briefing.
     6
25     Plaintiffs complain that Defendants “refused to agree” and “have provided no authority for their
     position.” ECF 1115 at 3. However, it is unclear why, as the Party seeking the stipulation, Plaintiffs
26   did not provide authority. For example, Defendants noted that they were “considering the legal
     issue of whether there would be waiver etc,” and informed Plaintiffs that they “would appreciate
27   any authority or proposed order on this.” 10/19/2020 Email from R. Smith. Plaintiffs responded
     without providing authority, but instead simply restated their position that “certain of the proposed
28   class representatives may separately pursue personal injury claims” and noted that “class plaintiffs
     expressly reserved their right to separately “‘seek damages or other relief for personal injuries they

                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
                                                       -2-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 4 of 11



 1          The Court should refrain from issuing a premature ruling that serving as a named class
 2   representative on a forthcoming, unfiled, amended complaint will not waive or “imperil” personal
 3   injury claims that are filed or or may in the future be filed by those same named plaintiffs.
 4                                 ARGUMENT AND AUTHORITIES
 5   I.     The Court Should Deny Plaintiffs’ Request For An Unlawful Advisory Opinion.
 6          It is fundamental that a federal court may not issue advisory opinions. Coalition for a
 7   Healthy Cal. v. F.C.C., 87 F.3d 383, 386 (9th Cir. 1996) (citation omitted). The Court’s “role is
 8   neither to issue advisory opinions nor to declare rights in hypothetical cases, but to adjudicate live
 9   cases or controversies consistent with the powers granted the judiciary in Article III of the
10   Constitution.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1122 (9th Cir. 2009) (quotation and
11   citation omitted). A court should not resolve issues “involv[ing] ‘contingent future events that may
12   not occur as anticipated, or indeed may not occur at all.’” Thomas v. Union Carbide Agric. Prods.,
13   473 U.S. 568, 580–81 (1985) (quoting 13A Fed. Prac. & Proc. § 3532 (1984)). The Court should
14   deny Plaintiffs’ request for an unlawful advisory opinion for each of the following reasons.
15          First, Plaintiffs seek a ruling on the effect of a prospective amended class complaint on
16   personal injury complaints (many of which also have likely not been filed). Offering such an
17   opinion when “the pleadings are not yet settled;” “discovery has essentially yet to commence” as
18   to the named plaintiffs at issue; and “the exact forms of relief sought under each claim has not yet
19   been determined” creates “a danger” that the Court “may make an advisory opinion that could be
20   undermined by amendments of pleadings.” Tokio Marine, 252 F. Supp. 3d at 764; see also Acer,
21   Inc. v. Tech. Props. Ltd., 2010 WL 3618687, at *5 (N.D. Cal. Sept. 10, 2010) (“any opinion” on
22   whether “proposed amended” claims would be barred as claims splitting “would be premature”);
23   McConnell v. Iovino Boersma Enters., Inc., 2005 WL 1520806, at *2 (N.D. Ill. June 23, 2005)
24   (request for ruling that “Plaintiff should not be able to refile her Complaint because doing so would
25   constitute impermissible claim splitting” “goes to the merits of prospective complaint that is not
26   presently before the Court and is premature.”); Layne v. Nationstar Mortg. LLC, 2017 WL 736868,
27
     may have suffered,’” and “[f]or many months, certain class plaintiffs have separately asserted
28   personal injury claims” and “JLI has never objected.” 10/21/2020 Email from S. Grzencyzk.


                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
                                                      -3-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 5 of 11



 1   at *3 (C.D. Cal. Feb. 24, 2017) (“The Court cannot make a ruling as to an [amended complaint]
 2   until [it] has been filed—such a ruling would amount to an improper advisory opinion.”).
 3          Conversely, the soon-to-be amended FAC will be “a nullity” and ruling on the FAC “would
 4   be expressing views on ‘abstract propositions of law’—in other words, issuing the type of advisory
 5   opinion that the Supreme Court has long prohibited.” Exeltis USA, Inc. v. First Databank, Inc.,
 6   779 F. App’x 486, 487 (9th Cir. 2019) (quoting Hall v. Beals, 396 U.S. 45, 48 (1969) (per curiam).
 7          Second, filing the SAC will be insufficient to ripen the claim-splitting question. Until both
 8   the SAC and the relevant personal injury claims are filed and the scope and bases of the claims are
 9   disclosed, the Court cannot determine whether the anti-claim-splitting doctrine applies. To make
10   such a determination, the Court must “examine whether the causes of action and relief sought, as
11   well as the parties or privies to the action, are the same.” Adams, 487 F.3d at 689; see also Civix-
12   DDI, LLC v. Cellco P’ship, 387 F. Supp. 2d 869, 881 (N.D. Ill. 2005) (summary judgment on claim
13   splitting based on not-yet-asserted claims “would amount to an improper advisory opinion”).7
14          Third, there is no pending motion to dismiss, for summary judgment, or for class
15   certification placing the issue before the Court. See Doe v. Alameda Unified Sch. Dist., 2006 WL
16   734348, at *8 n.7 (N.D. Cal. Mar. 20, 2006) (“in the absence of a motion for summary judgment
17   as to specific claims in the Amended Complaint, the Court will not issue a blanket ruling that may
18   be an advisory opinion on [an] issue.”). And, while Plaintiffs assert that “Defendants bear the
19   burden of demonstrating that individuals would waive their right to pursue personal injury claims
20   if they served as class representatives” (ECF No. 1115 at 3), they identify no rule requiring that
21   defense be asserted at any particular time and outside of dispositive or class certification motions
22   or trial.8 See Feamster v. Gaco W., LLC, 2018 WL 4219199, at *2 (N.D. Cal. Sept. 5, 2018)
23
     7
       Claim-splitting concerns could be mooted by later amendments to the either the class complaints,
24   personal injury complaints, or both. See, e.g. IPS Grp., Inc. v. CivicSmart, Inc., 2017 WL 4810099,
     at *2 (S.D. Cal. Oct. 25, 2017) (denying motion to dismiss based on claim splitting as moot where
25   potentially duplicative actions were dismissed); Rodgers v. Eisel, 2020 WL 1333410, at *1 n.1
     (E.D. Mich. Mar. 23, 2020) (“claim-splitting argument” was “moot” after dismissal of first lawsuit).
26
     8
      Any contention that Defendants “waived” their rights on this issue is incorrect and unsupported.
27   Plaintiffs have identified no vehicle for “objecting” based on claim splitting, which is of course
     usually addressed in a motion to dismiss, motion for summary judgment, or opposition to class
28   certification. The deadline for these events has not passed as to any class representatives’ claims
     on a not-yet-filed amended complaint, nor has it even been set as to any personal injury claim—for

                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
                                                      -4-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 6 of 11



 1   (questioning whether “a dismissal motion, as opposed to class certification litigation, is the
 2   appropriate    mechanism      for   addressing     whether     Plaintiff   has   improperly      split   his
 3   putative class claims from his contemporaneous request for individual relief;” concluding “[t]hat
 4   issue is better addressed on a motion for class certification”). Raising the issue in the abstract now
 5   unfairly hinders Defendants’ ability to fully brief and present this defense at a proper time.9
 6   II.     If The Court Reaches The Issue, It Should Deny Plaintiffs’ Request On The Merits.
 7           If the Court concludes that the issue is ripe for resolution, it should reject Plaintiffs’ position.
 8   The prohibition on claim splitting bars Plaintiffs in this case from asserting claims for economic
 9   loss and personal injury in separate complaints. Plaintiffs generally may not “maintain two separate
10   actions involving the same subject matter at the same time in the same court and against the same
11   defendant.” Adams, 487 F.3d at 688; see also Restatement (Second) of Judgments § 24, cmt. a
12   (1982) (explaining that “the litigative unit or entity [ ] may not be split”).
13           The prohibition on claim splitting is rooted in the doctrine of claim preclusion, which bars
14   successive claims if “the causes of action and relief sought, as well as the parties or privies to the
15   action, are the same.” Adams, 487 F.3d 689; see Restatement (Second) of Judgments § 24
16   (judgment extinguishes “all rights of the plaintiff to remedies against the defendant with respect to
17   all or any part of the transaction, or series of connected transactions, out of which the action arose”).
18

19

20   which all responsive pleading deadlines are stayed until further order of the Court per CMO Nos.
     3 and 7. See also ECF No. 442 at 15 (“except for cross-cutting primary-jurisdiction and preemption
21   issues, the Parties have agreed to reserve setting a schedule for any motions regarding the personal
     injury complaint and claims asserted therein.”). “It is well established … that waiver is not
22   effective unless it is a ‘voluntary or intentional relinquishment of a known right.’” Aeroground,
     Inc. v. City & Cty. of San Francisco, 170 F. Supp. 2d 950, 953-54 (N.D. Cal. 2001) (quoting Matsuo
23   Yoshida v. Liberty Mut. Ins. Co., 240 F.2d 824, 829 (9th Cir. 1957)). Here there was no
     relinquishment of a known right at all—let alone a “voluntary or intentional” one.
24
     9
       A suggested “class action” exception does not apply here. That narrow exception usually arises
25   in the context of absent class members—not named plaintiffs— in non-certified classes, and even
     in certified classes, adequacy of representation must be tested on “a claim by claim basis” to
26   determine whether separate lawsuits by unnamed plaintiffs are barred. See Beckerley v. Alorica,
     Inc., 2014 WL 4670229, at *5–6 (C.D. Cal. Sept. 17, 2014). In addition, to the extent MDL courts
27   have allowed separate trials, those cases involved agreed MDL procedures to allow separate trials
     on distinct facts and in a manner that does not raise Seventh Amendment concerns. Orange Cty.
28   Water Dist. v. Unocal Corp., 2018 WL 8799900, at *3 (C.D. Cal. Oct. 23, 2018).


                   DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                             CASE NO. 19-MD-02913-WHO
                                                         -5-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 7 of 11



 1   “[T]he appropriate inquiry is whether, assuming that the first suit were already final, the second
 2   suit could be precluded pursuant to claim preclusion.” Adams, 487 F.3d at 689 (quotation omitted).
 3           The extensive factual overlap between the FAC and the master personal injury complaint
 4   (ECF 677) makes plain that bringing a second suit would be precluded. Regardless of whether
 5   Plaintiffs’ damage claims are couched in terms of economic loss or personal injury, they turn on
 6   substantive liability for the same allegations, including: (1) designing “products to create and
 7   sustain addiction” by using “nicotine formulas and delivery methods much stronger than
 8   combustible cigarettes”; (2) “engag[ing] in a campaign of deceit” “understat[ing] the nicotine
 9   content in its products” and portraying them as “benign smoking cessation devices”; and (3)
10   “target[ing] kids” by marketing products “to appear slick and high-tech” with “kid-friendly
11   flavors.” ECF 677 ¶¶ 4–6; ECF 679 ¶¶ 4–6. Indeed, the complaints overlap so much that Plaintiffs
12   expressly carved out personal-injury damages from the class complaint “regardless of whether
13   those damages are sought through causes of action alleged herein or otherwise.” ECF 679 ¶ 3371.
14   A personal injury plaintiff who serves as a class representative would do so in peril that a judgment
15   in the first-tried case will bar that plaintiff from trying a second case “pursuant to claim preclusion.”
16   Adams, 487 F.3d at 689.10 Thus, the claim-splitting doctrine applies and bars the second claim.
17           That the claim-splitting doctrine applies is also evident from a comparison of individual
18   complaints and allegations. To take one example, J.D., a New York FAC class representative,
19   alleges that JLI’s advertising “materially impacted J.D.’s assessment of, and eventual decision to
20   use, JUUL products,” eventually leading to his addiction. ECF 679-1 ¶ 331. That “severe
21   addiction,” in turn, allegedly “had significant psychological and social effects on” him. Id. at ¶¶
22   339, 343. These allegations mirror J.D.’s personal-injury allegations, in which J.D. asserts that the
23   identical alleged conduct by JLI caused him to suffer behavioral and cognitive issues. ECF 159,
24   No. 3:18-cv-02499 (N.D. Cal. Apr. 13, 2020). To prove both his economic-loss and personal-injury
25   claims, J.D. must prove that JLI’s advertising was misleading, targeted at youth, and its products
26   were more addictive than represented. J.D. impermissibly has split his claims under New York
27
     10
        See L.A. Terminals, Inc. v. City of Los Angeles 2019 WL 1744851, at *5 (C.D. Cal. Feb. 5, 2019)
28   (claim preclusion, “unlike res judicata, does not require a judgment or adjudication of the action”).


                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
                                                        -6-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 8 of 11



 1   law, which requires him to “combine all legal theories arising out of a transaction or series of
 2   connected transactions where the several theories are dependent on the same evidence.” Brown v.
 3   Lockwood, 432 N.Y.S.2d 186, 199 (1980); Small v. Lorillard Tobacco Co., 679 N.Y.S.2d 593, 602
 4   (1998). Other named representatives’ claims also are based on personal-injury allegations. E.g.,
 5   ECF 679-1 ¶¶ 8, 270, 323, 413, 470, 520, 855, 883, 1098–1100, 1147.
 6           The claim preclusive effect of a judgment depends on state law and, more specifically, the
 7   substantive state law that will be applied when the case is remanded for trial. See Pollok v.
 8   Vanguard Fiduciary Tr. Co., 803 F. App’x 67, 68–69 (9th Cir. 2020); Pardo v. Olson & Sons, Inc.,
 9   40 F.3d 1063, 1066 (9th Cir. 1994). Given the substantial overlap between the personal injury and
10   class action complaints, most (if not all) states would regard a judgment in one complaint as
11   preclusive of pursuing claims in the other, separate case. See, e.g., Krueger v. Wyeth, Inc., 2008
12   WL 481956, at *2 (S.D. Cal. Feb. 19, 2008) (under California law, a named plaintiff “only seeking
13   [a price refund]” who will not pursue “damages for those that have manifest personal injuries” “is
14   engaging in claim-splitting”).11 Plaintiffs have identified no opinion under any state’s law holding
15   that a personal injury complaint based on alleged misleading advertising is a separate and divisible
16   claim from a claim of misrepresentation and consumer fraud founded on those same allegations.
17           If the Court reaches the merits now, it should rule that the claim-splitting doctrine precludes
18   named plaintiffs from asserting economic loss and personal injury claims in separate complaints.
19                                               *       *       *
20           In short, the Court should not issue an advisory opinion and should not rule on the claim-
21   splitting issue until it is ripened by, among other things, (i) the filing of the SAC; (ii) the filing and
22   identification of class representatives’ separate personal injury SFCs; and (iii) a motion or other
23   appropriate procedure. However, if the Court concludes that the issue is ripe for decision, it should
24   find that named plaintiffs’ separate personal injury lawsuits are barred as improper claims splitting.
25
     11
26     See also Small, 679 N.Y.S.2d at 602 (under New York law, representatives who “tailored the
     class claims” “to improve the possibility of demonstrating commonality” risked “being told later
27   that they had impermissibly split a single cause of action”); Sanchez v. Wal Mart Stores, Inc., 2009
     WL 1514435, at *3 (E.D. Cal. May 28, 2009) (declining to pursue “personal injury claims on behalf
28   of those class members, but rather to limit their claims to ‘economic injury’” is “claim-splitting”).


                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
                                                        -7-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 9 of 11



 1   Dated: November 5, 2020
 2   By: /s/ Renee D. Smith                               By: /s/ Michael J. Guzman
 3   Renee D. Smith (pro hac vice)                        KELLOGG, HANSEN, TODD, FIGEL &
     James F. Hurst (pro hac vice)                        FREDERICK, P.L.L.C.
 4
     KIRKLAND & ELLIS LLP
                                                          Mark C. Hansen
 5   300 N. LaSalle                                       Michael J. Guzman
     Chicago, IL 60654                                    David L. Schwartz
 6   Telephone: (312) 862-2310                            Sumner Square, 1615 M St., N.W., Suite
                                                          400
 7   By: /s/ Peter A. Farrell                             Washington, DC 20036
                                                          Telephone: (202) 326-7910
 8   Peter A. Farrell (pro hac vice)                      mguzman@kellogghansen.com
     KIRKLAND & ELLIS LLP
 9                                                        Attorneys for Defendants Nicholas Pritzker,
     1301 Pennsylvania Ave., N.W.
                                                          Riaz Valani, and Hoyoung Huh
10   Washington, DC 20004
     Telephone: (202) 389-5959                            By: /s/ James Kramer
11
     By: /s/ Gregory P. Stone                             ORRICK HERRINGTON &
12                                                        SUTCLIFFE LLP
     Gregory P Stone, SBN 78329
13   Bethany W. Kristovich, SBN 241891                    James Kramer
     MUNGER, TOLLES & OLSON LLP                           James Thompson
14   350 South Grand Avenue                               Walt Brown
     Fiftieth Floor                                       The Orrick Building
15   Los Angeles, CA 90071-3426                           405 Howard Street
     Telephone: (213) 683-9100                            San Francisco, CA 94105-2669
16                                                        Telephone: (415) 773-5700
     Attorneys for Defendant Juul Labs, Inc.              jthompson@orrick.com
17                                                        jkramer@orrick.com
     By: /s/ Charles C. Correll Jr.______                 wbrown@orrick.com
18
     KING & SPALDING LLP                                  Attorneys for Defendant James Monsees
19   Andrew T. Bayman (Admitted pro hac vice)             By: /s/ Eugene Illovsky
     1180 Peachtree Street, Suite 1600
20   Atlanta, GA 30309                                    BOERSCH & ILLOVSKY LLP
     Telephone: (404) 572-4600
21   abayman@kslaw.com                                    Eugene Illovsky
22   and                                                  Martha Boersch
                                                          Matthew Dirkes
23   Charles C. Correll, Jr.                              1611 Telegraph Ave., Suite 806
     Matthew J. Blaschke                                  Oakland, CA 94612
24   Alessandra M. Givens                                 Telephone: (415) 500-6643
     101 Second Street, Suite 2300                        eugene@boersch-illovsky.com
25   San Francisco, CA 94105                              martha@boersch-illovsky.com
     Telephone: (415) 318-1200                            matt@boersch-illovsky.com
26   ccorrell@kslaw.com
     mblaschke@kslaw.com                                  Attorneys for Defendant Adam Bowen
27   agivens@kslaw.com

28   Attorneys for Defendant Chevron Corporation


                   DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                             CASE NO. 19-MD-02913-WHO
                                                       -8-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 10 of 11



 1   By: /s/ John S. Massaro                              By: /s/ Michael L. O'Donnell
 2   ARNOLD & PORTER KAYE SCHOLER                         WHEELER TRIGG O'DONNELL LLP
     LLP
 3                                                        Michael L. O'Donnell
     John C. Massaro (admitted pro hac vice)              James E. Hooper
 4   Jason A. Ross (admitted pro hac vice)                Marissa Ronk
     601 Massachusetts Ave., N.W.                         370 17th Street, Ste. 4500
 5   Washington D.C. 20001                                Denver, CO 80202
     Telephone: (202) 942-5000                            Telephone: (303) 244-1850
 6   Facsimile: (202) 942-5999                            Odonnell@wtotrial.com
     john.massaro@arnoldporter.com                        hooper@wtotrial.com
 7   Jason.ross@arnoldporter.com                          Ronk@wtotrial.com
 8   Attorneys for Defendants Altria Group, Inc. and      Attorneys for Defendant McLane Company,
     Philip Morris USA Inc.                               Inc.
 9
     By: /s/ Mitchell B. Malachowski                      By: /s/ Robert Scher
10
     TYSON & MENDES, LLP                                  FOLEY & LARDNER LLP
11
     James E. Sell                                        Robert Scher
12   Mitchell B. Malachowski                              Peter N. Wang
     Stephen Budica                                       Graham D. Welch
13   April M. Cristal                                     Dyana K. Mardon
     523 4th Street, Suite 100                            90 Park Avenue
14   San Rafael, CA 94901                                 New York, NY 10016-1314
     Telephone: (628) 253-5070                            Telephone: (212) 682-7474
15   jsell@tysonmendes.com                                Facsimile: (212) 687-2329
     mmalachowski@tysonmendes.com                         rscher@foley.com
16   sbudica@tysonmendes.com                              pwang@foley.com
     acristal@tysonmendes.com                             gwelch@foley.com
17                                                        dmardon@foley.com
     Attorneys for Defendants Mother Murphy’s
18   Labs, Inc., and Alternative Ingredients, Inc.        Attorney for Defendants Tobacco
                                                          Technology, Inc., and Eliquitech, In
19   By:/s/ Christopher J. Esbrook
                                                          By: /s/ David R. Singh
20   ESBROOK LAW LLC
                                                          WEIL, GOTSHAL & MANGES LLP
21   Christopher J. Esbrook
     David F. Pustilnik                                   David R. Singh
22   Michael S. Kozlowski                                 Bambo Obaro
     77 W. Wacker, Suite 4500                             201 Redwood Shores Parkway, 6th Floor
23   Chicago, IL 60601                                    Redwood Shores, CA 94065
     Telephone: (312) 319-7681                            Telephone: (650) 802-3083
24   christopher.esbrook@esbrooklaw.com                   david.singh@weil.com
     david.pustilnik@esbrooklaw.com                       bambo.obaro@weil.com
25   michael.kozlowski@esbrooklaw.com
                                                          Attorneys for Defendant Core-Mark Holding
26   Attorneys for Defendants Eby-Brown Company,          Company, Inc
     LLC, Circle K Stores, and 7-Eleven, Inc.,
27   Speedway, and Walgreen Co
28


                   DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                             CASE NO. 19-MD-02913-WHO
                                                       -9-
     Case 3:19-md-02913-WHO Document 1124 Filed 11/05/20 Page 11 of 11



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3   Donald F. Zimmer, Jr.
     Quyen L. Ta
 4   Jennifer T. Stewart
     101 Second Street, Suite 1000
 5   San Francisco, CA 94105
     Telephone: (415) 318-1200
 6   fzimmer@kslaw.com
     qta@kslaw.com
 7   jstewart@kslaw.com
 8   Attorneys for Defendant Walmart Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                  DEFENDANTS’ BRIEF REGARDING CLAIMS OF NAMED PLAINTIFFS IN CLASS ACTION CASES
                                            CASE NO. 19-MD-02913-WHO
                                                      -10-
